     Case: 2:19-cv-00080-JCH Doc. #: 14 Filed: 03/11/21 Page: 1 of 2 PageID #: 552




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 WILLETTA E. TOWNSEND,                              )
                                                    )
                  Petitioner,                       )
                                                    )
            v.                                      )         No. 2:19-CV-00080 JCH
                                                    )
 ANGELA MESMER,                                     )
                                                    )
                  Respondent.                       )

                                  MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner’s Motion for Appointment of Counsel, Doc.

[12]. For the reasons stated below, the motion will be denied without prejudice.

I.       Appointment of Counsel

         A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). A district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim . . . and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th

Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the legal and factual complexity of the case, the ability of the

pro se litigant to investigate the facts and present her claim, and the existence of conflicting

testimony. Phillips, 437 F.3d at 794.

         After considering these factors, the undersigned finds that the appointment of counsel is

not warranted at this time. In the instant case, Petitioner’s grounds for habeas relief do not

appear to be factually or legally complex. Additionally, Petitioner has thus far been able to
 Case: 2:19-cv-00080-JCH Doc. #: 14 Filed: 03/11/21 Page: 2 of 2 PageID #: 553




articulate her claims in a clear and concise manner. Because Petitioner has demonstrated that she

can adequately present her claims without an attorney, the Court finds that the interests of justice

do not warrant appointment of counsel at this time.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Motion for Appointment of Counsel, Doc.

[12], is DENIED without prejudice.

Dated this 11th day of March, 2021.

                                                  /s/ Jean C. Hamilton

                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
